Landon, J.:
The relator is a street surface railroad company, incorporated by special act (Chap. 517, Laws of 1871) to construct, maintain and operate a railroad through the streets of the village of Babylon *180Long Island, and to operate the' same “ by horses, mules or dummy engines.” It' constructed its railroad, and operated it by horse power. In September, 1897, having obtained the consent of the owners of one-half of the property'bounded upon its line of railroad, it applied to the State Board of Railroad Commissioners for the approval by the board of a change of. its motivé power from horse power to the' “ kinetic ” motor. After a hearing duly had and evidence taken, the board ref used, its consent, assigning two grounds therefor, (1) that the kinetic motor is “a locomotive steam power” and its use prohibited by section 100 of the Railroad Law ; (2) it did not appear from the testimony “ that the system-has been demonstrated to be a practical or practicable one — on the contrary, it is wholly in its experimental stages,” and that the relator “ is controlled by persons interested in this motor system.”
Section 100 of the Railroad Law (Chap. 565, Laws of 1890) pro-. vides that “ any street surface railroad may operate any portion of its road by animal or horse power or by cable, electricity or any power other than locomotive steam power, which may be approved by the State Board of Railroad Commissioners and consented to by the owners of one-half of the property bounded on that portion of the railroad with respect to which a change of motive power is proposed.” ‘
Section 90 of the act subjects every existing street surface railroad to the above provision, and hence the charter of the relator allowing it to use dummy engines is modified accordingly, certainly so far as substituting such power after the Railroad Law took effect for the horse power in use when said law took effect. In view of the power which the. Constitution reserves to the Legislature to alter or repeal statutes creating corporations (Art'. 8, §'l), the suggestion-that the special act creating this corporation and', its acceptance of the conditions created a contract is not well founded. Whether, if the dummy engine had been in use when the Railroad Law took, effect, it would have been necessary to procure the approval of the board to the continuance of its use, we need not inquire. We think, however, that the kinetic. motor of the relator is not the “locomotive steam power” contemplated by the statute. Tlie statute evidently contemplátes the locomotive steam engine commonly employed upon other than street surface railroads^ an engine obvi*181ously unsuitable and unsafe .for, use upon the surface of city and village streets. The relator’s motor is so constructed and operated as to be free from the noise, smoke, cinders and escaping steam of the ordinary locomotive steam engine. It is a steam engine, but the steam is generated from water heated in a stationary boiler and transferred to a reservoir under the car and under the motor, and kept from cooling by a slow, hard coal fire beneath the reservoir. It is a sort of dummy steam locomotive engine, forming part of the car, and is essentially different from the well-known “ locomotive steam power” ’mentioned in the statute. It may be yet in its experimental stage, but the requisite consents by property owners along the line of the road to its use seem to afford some evidence that the property owners have no fear upon that account.
"We think when the Board of Railroad Commissioners decided that the statute forbade them to givé their approval they misconceived the law. The relator had the right to have its application considered free from such misconception, and hence the determination should be reversed. We do not think that the statute requires the board to withhold its approval because the motor is still in its experimental stages, or because the relator is controlled by persons interested in this motor system. Unless the rights or safety of the' public, or of its members, are exposed to danger, it is not unreasonable to tolerate experiments having for their object private gain-through a new means of public benefit. These, however, are matters which the statute leaves to the discretion of the Board of Railroad Commissioners, and the court will not revise or review its exercise of discretion in these respects so long as no statutory rule I or legal principle affecting the rights of the relator is violated.
The objection is taken in the return and was pressed upon the argument that the action of the board was not in its nature judicial, but was either legislative or administrative, and, therefore, not reviewable by the court.. It was not legislative, since it was not law making in its nature. -It was not executive. or ministerial, because the statute does not prescribe that the board shall approve the application or disapprove it, according as certain consents shall be given or withheld, or certain formal proofs made or left unmade (People ex rel. Stapleton v. Bell, 119 N. Y. 175); but it was judicial because the' statute makes the board a tribunal to hear and determine the *182' matter. (People v. Long Island R. R. Co., 134 N. Y. 506.) There was a-public trial, after due notice to parties interested; witnesses were examined, counsel upon both sides heard, and judgment or determination pronounced. The statute permits, if it does not absolutely enjoin, such procedure. (Art. 6, Railroad Law.) Thus the requirements of due process of law are observed, very much as in People ex rel. Burnham v. Jones (112 N. Y. 597). The decision upon, the application has the force of a self-executing judgment, since it grants or withholds a privilege or franchise. In this'respect it is. unlike such of the decisions and recommendations of the board as can be enforced only by the aid of the court. (§ 162.)
It is a part of our State system to commit many governmental, powers, involving judicial,' executive and ministerial functions, to a single officer, or a board or commission, the exercise of the executive or ministerial duty being in some cases dependent upon the exercise of the judicial function. Our Constitution, unlike that of the United States, does not commit the whole judicial power to the courts in the first instance, hence our system of review by certiorari of “ the determination of a body or officer.” (Code Civ. Proc. § 2120, et seq.) If such a body* in the exercise of its functions, renders its determination in pursuance of a misapprehension of the law, such error should be corrected. (Id. § 2140, subd. 3.)
• The determination . of the Railroad Commissioners should be reversed, with fifty dollars costs and disbursements.
All concurred.
Determination of Railroad Commissioners reversed, with fifty dollars costs.